Exhibit 10

EIGHTH AMENDMENT
TO THE
FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998


WHEREAS, First Midwest Bancorp, Inc. (the "Company") maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the "Plan"); and,

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

NOW THEREFORE, pursuant to the power granted to the undersigned officer of the
Company in accordance with the authorizations and directions contained in a
resolution of the Board of Directors of the Company, the Plan is hereby amended
in the following particulars effective January 1, 2006:

1.     Section 1.4 is amended as follows:

       (a)     By restating the defined term "Eligible Employee" as follows:

"Eligible Employee. An 'Eligible Employee' is any employee of the Employer or an
Affiliate but excluding any employee who is: (1) a Member of a Collective
Bargaining Unit, (2) an individual providing services to the Employer in the
capacity of, or who is or was designated by the Employer as, a Leased Employee
or an independent contractor, or (3) reasonably expected to be a continuous
employee for no longer than thirteen weeks, with such expectation based on
(A) the fact that the employee is providing services during a break period from
a post-secondary education institution at which the employee is enrolled or is
expected to be enrolled or (B) such other facts that indicate such a limited
continuous employment relationship. Notwithstanding the foregoing, however, any
employee of an Employer who was hired on or after January 1, 1996 and before
January 1, 1998 and who was in a job classification for which compensation was
based primarily on sales commissions, including, without limitation, Mortgage
Loan Specialists and Commissioned Loan Originators, was not an "Eligible
Employee" for any portion of the 1996 and 1997 Plan Years during which the
employee was employed in such job classification."

       (b)     By adding the defined term "Limited Participant" as follows:

"Limited Participant. A 'Limited Participant' is a current employee of the
Employer or an Affiliate who has become eligible to participate in the Plan on a
limited basis pursuant to Subsection 2.1(d)(i)."

1



--------------------------------------------------------------------------------



       (c)     By restating the defined term "Participant" as follows:

"Participant. A 'Participant' is (a) a current employee of the Employer or an
Affiliate who has become eligible to participate in the Plan pursuant to
Section 2.1(d)(ii) or (b) a former employee for whose benefit an Account in the
Trust Fund is maintained. Notwithstanding the foregoing, an Eligible Employee
who is not otherwise a Participant and who (i) makes a Rollover Contribution to
the Plan pursuant to Section 3.6 and/or (ii) makes a Before-Tax Contribution to
the Plan pursuant to Limited Participant status per Subsection 2.1(d)(i) shall
also be treated as a Participant solely to the extent of such Rollover
Contribution and/or Before-Tax Contribution until such time as the Eligible
Employee has become eligible to participate in the Plan pursuant to
Section 2.1(d)(ii)."

2.     Subsection 2.1(d) is restated as follows:

"(d) Every other Eligible Employee shall be eligible to participate, if he is
then employed by the Employer, as follows:

(i) As of the January 1, April 1, July 1 or October 1 immediately following the
later of (A) the Eligible Employee's 30th day of continuous employment with the
Company or an Affiliate or (B) his 21st birthday, an Eligible Employee may
participate in the Plan for the limited purpose of making Before-Tax
Contributions (as described in Section 3.2) and not for receiving Employer
Contributions or Matching Employer Contributions (as described in Sections 3.4
and 3.5 respectively). An Eligible Employee who may participate in the Plan on
such a limited basis shall be referred to as a 'Limited Participant.'

(ii) As of the Entry Date coinciding with or next following the later of (A) the
end of the first Eligibility Period in which he completes 1,000 Hours of Service
or (B) his 21st birthday, an Eligible Employee may participate in all features
of the Plan as applicable to such Eligible Employee. Notwithstanding any other
provision of this Plan, hours of service with Heritage Financial Services, Inc.
and First of America Bank, Crystal Lake Office, shall be deemed to be Hours of
Service with the Employer under this Plan for purposes of this Section
2.1(d)(ii)."

3.     Subsection 3.2(a) is restated as follows:

"(a) Subject to the provisions of Sections 3.1 and 3.3, each Participant may for
each Plan Year elect to have the Employer make a Basic Before-Tax Contribution
on his or her behalf in an amount equal to one percent (1%) (rounded to the
nearest dollar) of his or her Considered Compensation, excluding bonuses and any
other payment of a similar nature. Each Participant may in addition to his or
her Basic Before-Tax Contribution elect to have the Employer make a Supplemental
Before-Tax Contribution on his or her behalf in an amount not in excess of the
percentage listed below for such Participant:

2



--------------------------------------------------------------------------------





 

For Participants Salary Grade 11 or lower:

 

44%

             

For Participants Salary Grade 12 or greater:

 

14%

           



(rounded to the nearest dollar) of his or her Considered Compensation, excluding
bonuses and any other payment of a similar nature. Such elections shall be
subject to change in accordance with procedures established by the Committee
from time to time."

4.     The first sentence of Subsection 3.5 is restated as follows:

"Subject to the provisions of Section 3.1, each Employer shall pay to the
Trustee as of each Valuation Date (or, effective July 1, 2002, as of the last
day of the applicable calendar quarter) an amount which, when added to the
forfeitures of Employer Contributions for the Plan Year, shall be equal to $2
for each $1 of Basic Before-Tax Contributions (excluding Before-Tax
Contributions made while a Limited Participant) made during the calendar quarter
ending on the Valuation Date (or, effective July 1, 2002, ending on March 31,
June 30, September 30 or December 31, as appropriate) on behalf of: (a) each
Participant employed by such Employer on the Valuation Date (or, effective
July 1, 2002, the last day of the appropriate calendar quarter) as of which the
contribution is made; and (b) each Participant who, prior to such Valuation Date
(or, effective July 1, 2002, the appropriate last day of the calendar quarter),
(i) retires on or after his Normal Retirement Date or Early Retirement Date,
(ii) dies, (iii) is initially deemed totally and permanently disabled, or
(iv) as expressly provided in the terms of an agreement approved, or a
resolution adopted, by the board of directors of an Employer in connection with
the termination of the Employer's participation in the Plan during the calendar
quarter, provided such agreement or resolution was authorized by the Board of
Directors."



* * *



 

 

 

     s/s  JOHN M. O'MEARA                     


John M. O'Meara
President and Chief Executive Officer
Date:    November 15, 2005                      



3



--------------------------------------------------------------------------------



CERTIFICATE

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the "Company"), a Delaware corporation, and as
such, I am the keeper of the corporate seal and of the minutes and records of
this Company; that attached hereto is a complete, true and correct copy of the
Eighty Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing
Plan, as amended and restated as of January 1, 1998 (the "Eighth Amendment"),
which Eighth Amendment was duly adopted by the appropriate officer of the
Corporation on   November 15   , 2005; and that said Eighth Amendment has not
been rescinded or modified in any manner and remains in full force and effect.

WITNESS my signature and seal of the Corporation this   15th   day of   November
       , 2005.

 




      s/s   STEVEN H. SHAPIRO               
Secretary

(SEAL)

 

4



--------------------------------------------------------------------------------



NINTH AMENDMENT
TO THE
FIRST MIDWEST BANCORP INC. SAVINGS AND PROFIT SHARING PLAN
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1998


WHEREAS, First Midwest Bancorp, Inc. (the "Company") maintains the First Midwest
Bancorp Inc. Savings and Profit Sharing Plan as amended and restated effective
January 1, 1998 (the "Plan"); and,

WHEREAS, it is now deemed desirable and in the best interest of participants and
beneficiaries to amend certain provisions of the Plan;

NOW THEREFORE, pursuant to the power reserved to the undersigned officer of the
Company in accordance with the authorizations and directions of the Board of
Directors of the Company, the Plan is hereby amended effective January 1, 2006
in the following particulars:

The last sentence of subsection 2.1(d) is restated as follows:

"Notwithstanding any other provision of this Plan, hours of service with
Heritage Financial Services, Inc., First of America Bank, Crystal Lake Office,
The Northern Trust Company, Higgins Road Office, CoVest Bancshares, Inc.
("CoVest") and The Elgin State Bank, Carpentersville Office, shall be deemed to
be Hours of Service with the Employer under this Plan for purposes of this
Section 2.1. Further notwithstanding any provision of this Plan, every Eligible
Employee who was a participant in or was eligible to participate in the CoVest
Banc Profit Sharing Plan on the date of the merger of CoVest with the Company
shall become a Participant in the Plan on January 1, 2004."

The last sentence of subsection 2.3(a) is restated as follows:

"Notwithstanding any other provision of this Plan, the following service shall
be deemed to be service with the Employer for purposes of this Section 2.3:
(i) with respect to any employee who commenced employment on or prior to
September 4, 1998, service with First of America Bank, Crystal Lake Office;
(ii) with respect to any employee who commenced employment with the Employer
prior to October 1, 1998, service with Heritage Financial Services, Inc.;
(iii) with respect to any employee who commenced employment with the Employer
prior to July 1, 2003, service with The Northern Trust Company, Higgins Road
Office; (iv) with respect to any employee who commenced employment with the
Employer prior to January 1, 2004, service with CoVest Bancshares, Inc. and any
of its affiliates; and (v) with respect to any employee who commenced employment
with the Employer prior to February 1, 2006, service with The Elgin State Bank,
Carpentersville Office."

* * *

 

     s/s  JOHN M. O'MEARA                     


John M. O'Meara
President and Chief Executive Officer
Date:    November 15, 2005                      

5



--------------------------------------------------------------------------------





CERTIFICATE

I, Steven H. Shapiro do hereby certify that I am the Corporate Secretary of
First Midwest Bancorp, Inc. (the "Company"), a Delaware corporation, and as such
I am the keeper of the corporate seal and of the minutes and records of the
Company; that attached hereto is a complete, true and correct copy of the Ninth
Amendment to the First Midwest Bancorp Inc. Savings and Profit Sharing Plan, as
amended and restated as of January 1, 1998 (the "Ninth Amendment"), which Ninth
Amendment was duly adopted by the appropriate officer of the Company on
  November 15   , 2005; and that said Ninth Amendment has not been rescinded or
modified in any manner and remains in full force and effect.

WITNESS my signature and seal of the Company this   15th   day of   November
       , 2005.

 




      s/s   STEVEN H. SHAPIRO               
Secretary

(SEAL)



6



--------------------------------------------------------------------------------





 